COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-14-00303-CV


Titan Operating, LLC                      §    From the 415th District Court

v.                                        §    of Parker County (CV11-0842)

                                          §    August 27, 2015
Marcus C. Marsden, Jr. and Laura B.
Marsden                                   §    Opinion by Chief Justice Livingston

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and we render a judgment that Marcus C. Marsden, Jr. and

Laura B. Marsden take nothing.

      It is further ordered that appellees Marcus C. Marsden, Jr. and Laura B.

Marsden shall pay all of the costs of this appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Terrie Livingston
                                        Chief Justice Terrie Livingston